Title: To George Washington from Brigadier General Caesar Rodney, 7 October 1777
From: Rodney, Caesar
To: Washington, George



Dover [Del.] Octr ye 7th 1777

Captain Peery who commands a Company at Lewis-Town writes me as follows—“Lewis Octr ye 5th 1777. This morning 36 sails of the Enemy’s Ships went past this Town up the Bay, and this Evening 47 more were seen from the Light House Standing in for the Cape, and While writing being nine OClock find by the Lights in the Bay and firing Signal Gun they have Anchored in our Road.”—Captain Peery Says Several of the inhabitants run off to them that night. Tho he tryed to prevent it—
The Enemy that possess Wilmington By permitting the Inhabitants of this State to pass in and out the Town freely and—bring their Effects to Market, by furnishing them with articles much Cheaper than they were used to get them &c have already So Corrupted them—That to talk of Giving the enemy any opposition, or to prevent this free, dangerous Communication, is more than any, now, dare Venture—In Short we are now in a most alarming Scituation—
